DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This office action is in response to the claims set filed 12/20/2021 following the Non-Final Rejection of 09/20/2021. Claims 1-4, 6-9, and 13 were amended; claim 12 was cancelled; claims 14-20 were added. Claims 1-11 and 13-20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the drawing objection have been fully considered and are persuasive.  The objection of 9/20/2021 has been withdrawn. Applicant's response clarified that the spar cap in the drawings is the conducting or semi-conducting element, thus removing the drawing objection.
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the specification objection have been fully considered and are persuasive.  The objection of 9/20/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of 9/20/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to claims rejected under 35 USC § 112 have been fully considered and are persuasive.  The rejections of 9/20/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to claims rejected under 35 USC § 102 and 103 have been fully considered and are persuasive.  The rejections of 09/20/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to claims rejected under 35 USC § 103 in view of Shain and Wong have been fully considered and are persuasive against the rejection as previously drafted. However, a combination of Shain in view of Wong does still teach the claimed invention as amended. The rejection of Shain in view of Wong has been modified in light of the claim amendments made.
	Applicant's argument that Shain fails to teach of ‘a pair of conducting or semi-conducting elements’ is not found persuasive by Examiner. As shown in fig. 6 of Shain, a pair of conducting elements 102 are shown adjacent the leading edge. While Shain does not disclose of a thermally conductive electrical insulation, the combination of Shain in view of Wong does teach this limitation. The conducting elements adjacent the leading edge in Shain would be covered by the thermal layer of Wong. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 at line 2 reads “hybridization of of the suction side” but should likely read “hybridization of [[of]] the suction side”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 7-8, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0112649, herein referenced as Shain, in view of US 2014/0356187, herein referenced as Wong.
Regarding Claim 1, Shain recites a blade for a wind turbine (see blade 22 for wind turbine 10 in fig. 1) including a structure having: 
- a suction side and a pressure side (see suction and pressure sides of blade 22 in fig. 6) extending between a leading edge (33 fig. 6) and the trailing edge (35 fig. 6), 
- a pair of conducting or semi-conducting elements (see conductive elements 102 adjacent leading edge 33 in fig. 6), further wherein a first conducting or semi- conducting element of the pair of conducting or semi-conducting elements is on the suction side (see suction side conductive element 102 adjacent leading 33 in fig. 6) and a second conducting or semi-conducting element of the pair of conducting or semi-conducting elements is on the pressure side (see pressure side conductive element 102 adjacent leading 33 in fig. 6).
However, Shain fails to anticipate wherein the blade further includes: a thermally conducting electrical insulation, at least partially in contact with the structure and covering the pair of conducting or semi-conducting elements.
Shain and Wong are analogous art in that both relate to the field of endeavor of de-icing wind turbine blades. 
Wong teaches wherein the blade further includes: 
- a thermally conducting electrical insulation (thermal layer 40 fig. 2; “Such a thermal layer/skin may be of a similar material to the conductor. For instance, both the conductor and skin may be of material such as aluminum nitride or boron nitride” para. 28, these materials being examples of thermally conducting electric insulators), at least partially in contact with the structure (see conductor 45 fig. 2) and covering the pair of conducting or semi-conducting elements (40 shown to cover conductor 25 in fig. 2). Wong teaches that the purpose of layer 40 is “to transfer heat around the leading edge so as to either remove ice or prevent its formation” in para. 28.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the leading edge and conductor elements 102 adjacent the leading edge in the blade of Shain to be covered with the thermal layer 40 from Wong so as ‘to transfer heat around the leading edge so as to either remove ice or prevent its formation” as taught by Wong. This combination would result in a larger coverage for heat distribution around and towards the leading edge of the wind turbine blade which is a known location where icing often starts and where ice accretion tends to appear; this aspect is supported by the disclosures of US 6612810 (see col. 2 lines 63-65 and col. 5 lines 21-22) and WO2010028653A2 (see page 8 lines 11-13).

Regarding Claim 2, the combination of Shain and Wong comprises the blade according to claim 1, wherein the thermally conducting electrical insulation is at least partially in contact with the pair of conducting or semi-conducting elements (the thermally layer of Wong is used to modify the surface around the leading edge region of the blade of Shain, the thermal layer would cover the conducting element 102 in the leading edge region of Shain so as to transfer the heat generated by them around the region).  

Regarding Claim 3, the combination of Shain and Wong comprises the blade according to claim 1, wherein the thermally conducting electrical insulation is provided in the form of a layer over the pair of conducting or semi-conducting elements (the thermal layer of Wong, as used to modify Shain, covers the conducting element 102 adjacent the leading edge in the combination above).  

Regarding Claim 4, the combination of Shain and Wong comprises the blade according to claim 3, wherein the thermally conducting electrical insulation is provided as an outer surface of the suction side and/or the pressure side of the blade (the thermal layer 40 is shown to be on both the suction side and pressure side of the blade adjacent the leading edge 50 in fig. 2 of Wong, as used to modify Shain above).  

Regarding Claim 7, the combination of Shain and Wong comprises the blade according to claim 1, wherein the pair of conducting or semi- conducting elements (see pair of conductive elements 102 adjacent leading edge 33 in fig. 6 of Shain) are resistive or inductive heating elements for heating the blade (“the protection system 100 may also include a conductive source 104 configured to heat the organic conductive element 102 so as to prevent ice from accumulating on the rotor blade 22 and/or to remove ice already accumulated on the rotor blade” para. 50 of Shain).  

Regarding Claim 8, the combination of Shain and Wong comprises the blade according to claim 1, wherein the pair of conducting or semi- conducting element are structural elements of the blade (the pair of conducting elements 102 adjacent the leading edge 33 are shown to make up sections of the shell in fig. 6 of Shain; this would make them structural elements of the blade as the shell is a structural element).  

Regarding Claim 10, the combination of Shain and Wong comprises the blade according to claim 1, wherein the thermally conducting electrical insulation comprises aluminium nitride (thermal layer 40 fig. 2 of Wong, as used to modify Shain above; the “skin [i.e. thermal layer] may be of material such as aluminum nitride or boron nitride” para. 28 of Shain).  

Regarding Claim 11, the combination of Shain and Wong comprises the blade according to claim 1, wherein the thermally conducting electrical insulation comprises boron nitride (thermal layer 40 fig. 2 of Wong, as used to modify Shain above; the “skin [i.e. thermal layer] may be of material such as aluminum nitride or boron nitride” para. 28 of Shain).  

Regarding Claim 13, the combination of Shain and Wong comprises a wind turbine (see 10 fig. 1 of Shain) including the blade according to claim 1 (see rejection of claim 1 above).  

Claims 1, 9, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9689377, herein referenced as Klein, in view of US 2018/0084613, herein referenced as Hu.
Regarding Claim 1, Klein recites a blade for a wind turbine (“a wind turbine” col 3 lines 61-62) including a structure having: 
- a suction side and a pressure side (see suction side 28 and pressure side 26 in fig. 1) extending between a leading edge (32 fig. 2) and the trailing edge (54 fig. 2), 
- a pair of conducting or semi-conducting elements (two electrically conductive main spar caps 36, 38 fig. 4), further wherein a first conducting or semi- conducting element of the pair of conducting or semi-conducting elements is on the suction side (see spar cap 38 on suction side in fig. 4) and a second conducting or semi-conducting element of the pair of conducting or semi-conducting elements is on the pressure side (see spar cap 36 on pressure side in fig. 4), 
However, Klein fails to anticipate wherein the blade further includes: a thermally conducting electrical insulation, at least partially in contact with the structure and covering the pair of conducting or semi-conducting elements.  
	Klein and Hu are analogous art in that both relate to the field of endeavor of deicing airfoils.
Hu teaches of a thermally conducting electrical insulation (“de-icing heater can be protected by strong, thermally conductive but electrically insulating material such as boron nitride nanotube (BNNT) fabric” para. 12), at least partially in contact with the structure (BNNT fabric shown to be in contact with electric heater 24 in fig. 1A; “BNNT fabric additionally provides acoustic insulation, and can protect a de-icing heater on a breeze side of an airfoil” para. 12). Hu teaches that “BNNT fabric is strong enough to mitigate mechanical damage from bird strikes, hail, or other foreign object damage (FOD) when a heater is attached near an external surface” in para. 12.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the electric heating device 18 of Klein to be protected by the boron nitride nanotube fabric disclosed by Hu, since the ‘BNNT fabric is strong enough to mitigate against mechanical damage’ as taught by Hu.
	The combination would result in the thermally conductive electrical insulation covering the pair of conducting or semi-conducting elements (since the heating device 18 of Klein covers the spar caps 36 and 38 of Klein, modifying the heating device 18 with the boron nitride nanotube fabric cover from Hu would also cover the spar caps 36 and 38 in fig. 4 of Klein).

Regarding Claim 9, the combination of Klein and Hu comprises the blade according to claim 1, wherein the pair of conducting or semi-conducting elements are spar caps (“two electrically conductive main spar caps 36, 38” col. 9 line 51).  

Regarding Claim 14, Klein recites a blade for a wind turbine (“a wind turbine” col. 3 lines 61-62) including a structure having: 
- a suction side (28 fig. 1) and a pressure side (26 fig. 1) extending between a leading edge (32 fig. 2) and the trailing edge (54 fig. 2), 
- a conducting or semi-conducting element (two electrically conductive main spar caps 36, 38 fig. 4; “two electrically conductive main spar caps 36, 38” col. 9 line 51), wherein the conducting or semi-conducting element is a spar cap of the blade (electrically conductive main spar caps 36 and 38 fig. 4), wherein the blade further includes: 
However, Klein fails to anticipate a thermally conducting electrical insulation, wherein the thermally conducting electrical insulation is at least partially in contact with the suction side and/or the pressure side proximate the spar cap, and wherein the thermally conducting electrical insulation is distanced from the spar cap of the blade.  
Klein and Hu are analogous art in that both relate to the field of endeavor of deicing of airfoils.
Hu teaches of a thermally conducting electrical insulation (“de-icing heater can be protected by strong, thermally conductive but electrically insulating material such as boron nitride nanotube (BNNT) fabric” para. 12), wherein the thermally conducting electrical insulation is at least partially in contact with the suction side and/or the pressure side (“BNNT fabric additionally provides acoustic insulation, and can protect a de-icing heater on a breeze side of an airfoil” para. 12). Hu teaches that “BNNT fabric is strong enough to mitigate mechanical damage from bird strikes, hail, or other foreign object damage (FOD) when a heater is attached near an external surface” in para. 12.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the electric heating device 18 of Klein to be protected by the boron nitride nanotube fabric disclosed by Hu, since the ‘BNNT fabric is strong enough to mitigate against mechanical damage’ as taught by Hu.
The combination would result in the thermally conducting electrical insulation to be proximate the spar cap (since the heater 18 of Klein is shown to be proximate the spar caps 36 and 38 in fig. 3 and 4), and wherein the thermally conducting electrical insulation is distanced from the spar cap of the blade (since the heating device 18 is shown to be spaced from the spar caps 36 and 38 in fig. 4, the BNNT fabric which covers the heating device of Klein would also be spaced from the spar caps).  

Regarding Claim 15, the combination of Klein and Hu comprises the blade according to claim 14, wherein the thermally conducting electrical insulation is provided in the form of a layer (BNNT fabric from Hu, as used to modify Klein, would take the form of a layer given it is described as a fabric) over a portion of the suction side and/or the pressure side proximate the conducting or semi-conducting element (the BNNT fabric from Hu, as used to modify Klein would form a layer over the suction/pressure side by forming a protective layer for the heating device of Klein).  

Regarding Claim 16, the combination of Klein and Hu comprises the blade according to claim 14, wherein the thermally conducting electrical insulation is provided as an inner surface and/or as an outer surface of at least one of the suction side and/or the pressure side of the blade (the BNNT fabric from Hu, as used to modify Klein would be provided as an outer surface of the suction/pressure side of the blade by forming a protective layer over the heating device 18 of Klein).  

Regarding Claim 18, the combination of Klein and Hu comprises the blade according to claim 14, wherein the thermally conducting electrical insulation is provided as reinforcement or hybridization of the suction side and/or the pressure side of the blade (the BNNT fabric from Hu, as used to modify Klein, would form a reinforcement of the suction/pressure side since it would form a protective layer over the heating device 18 of Klein, thereby functioning as reinforcement).  

Regarding Claim 20, the combination of Klein and Hu comprises the blade according to claim 14, wherein the thermally conducting electrical insulation comprises aluminium nitride or boron nitride (“thermally conductive but electrically insulating material such as boron nitride nanotube (BNNT) fabric” para. 12 of Hu, as used to modify Klein).

Claims 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Hu, as applied to claims 1 and 14 above, and further in view of WO2010028653A2, herein referenced as Haraguchi.
Regarding Claim 5, the combination of Klein and Hu teaches the blade according to claim 1, but fails to explicitly teach wherein the thermally conducting electrical insulation is provided in a discontinuous form.
Haraguchi is analogous art since it relates to the field of endeavor of de-icing airfoils.
Haraguchi teaches of a blade wherein the de-icing element is provided in a discontinuous form (see discontinuous areas 6 of conductive nano particles in fig. 2). Haraguchi also teaches that “the areas may also be connected individually to an electrical source. In this manner it is possible to compensate for different levels of ice [accretion] on the rotor blade and furthermore minimize the power consumption for de-icing. Moreover, to obtain areas with different heating properties it is also possible to apply areas with different contents of conductive nano particles or one or more area(s) containing different conductive nano particles [i.e. different properties]” on page 4 lines 12-21.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the heating device 18 in fig. 4 of Klein, in the combination of Klein and Hu, to be comprised of separate regions as disclosed by Haraguchi so as to ‘allow for the compensation of different levels of ice accretion and to further minimize power consumption for de-icing’ as taught Haraguchi.
This combination would result in the BNNT fabric of Hu, as used to modify Klein, to be provided in a discontinuous form since the heating device is modified above to be separate areas based on teachings from Haraguchi. Since the BNNT fabric is provided as protection for the heating device, the BNNT fabric would be provided in a discontinuous form for the separate heating areas/regions.

Regarding Claim 6, the combination of Klein, Hu and Haraguchi comprises the blade according to claim 5, wherein the thermally conducting electrical insulation is provided as reinforcement or hybridization of the suction side and/or the pressure side of the blade (the BNNT fabric from Hu, as used to modify Klein, would form a reinforcement of the suction/pressure side since it would form a protective layer over the heating device 18 of Klein, thereby functioning as reinforcement).  

Regarding Claim 17, the combination of Klein and Hu teaches the blade according to claim 14, but fails to explicitly teach wherein the thermally conducting electrical insulation is provided in a discontinuous form.
Haraguchi is analogous art since it relates to the field of endeavor of de-icing airfoils.
Haraguchi teaches of a blade wherein the de-icing element is provided in a discontinuous form (see discontinuous areas 6 of conductive nano particles in fig. 2). Haraguchi also teaches that “the areas may also be connected individually to an electrical source. In this manner it is possible to compensate for different levels of ice [accretion] on the rotor blade and furthermore minimize the power consumption for de-icing. Moreover, to obtain areas with different heating properties it is also possible to apply areas with different contents of conductive nano particles or one or more area(s) containing different conductive nano particles [i.e. different properties]” on page 4 lines 12-21.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the heating device 18 in fig. 4 of Klein, in the combination of Klein and Hu, to be comprised of separate regions as disclosed by Haraguchi so as to ‘allow for the compensation of different levels of ice accretion and to further minimize power consumption for de-icing’ as taught Haraguchi.
The combination would result in the BNNT fabric of Hu, as used to modify Klein, to be provided in a discontinuous form since the heating device is modified above to be separate areas based on teachings from Haraguchi. Since the BNNT fabric is provided as protection for the heating device, the BNNT fabric would be provided in a discontinuous form for the separate heating areas/regions.
	
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
No prior art was found which taught of the invention of claim 19. In particular, the aspect of the thermally conductive electrical insulation being spaced apart from a conductive or semi-conductive element that is a spar cap, the conductive or semi-conductive element being a resistive/inductive heating element for heating the blade. De-icing arrangements for blades are typically disposed adjacent the leading edge as opposed to comprising the spar caps since icing and ice accretion often starts and is known to form adjacent the leading edge. It is also more typical for the thermally conductive electrical insulation to be in contact, as opposed to spaced apart, with the heating device (as opposed to spaced away from) so as to directly transfer thermal energy via conduction from the heating device to the thermally conductive electrical insulation, i.e. higher heat transfer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10648456 – US patent grant of prior art Shain cited above. 
US 10294925 – discloses a wind turbine blade having a heating arrangement for deicing purposes, the blade having spar caps with integrated lightning conductors. 
US 9482208 – discloses an electric heating arrangement for a wind turbine blade, the heating arrangement including a pair of electrically conductive elements which are resistive heating elements. 
DE19748716C1 – discloses a wind turbine blade having a heater and a lightning arrestor, fig. 4a showing spar caps which are made with carbon fiber belts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745